Title: To Benjamin Franklin from Benjamin Vaughan, 18 August 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
Paris, Augt. 18, 1782.
The inclosed I believe is what you wished; and it is of the party’s hand writing. His account of himself may be natural, and it may be otherwise. But you of course will be the best judge.

On Tuesday morning about 10 o’clock I shall bring the lady we spoke of to visit you, according to your kind permission.—The more I see of her, the more her appearance of virtue, good sense, resolution, & humility, interest me; and the more her story assumes of truth and necessity. I have given Mr Jay all the particulars I know, and shall not repeat them here therefore.
As I shall at all events wait here the return of this courier, if things do not suit for her going out, I will take charge of her back again in some way or other, if her female friends here judge it discreet. I am, my dearest sir, with the utmost respect, your affectionate, devoted, and grateful,
Benjn: Vaughan
In haste.
 
Addressed: A son Excell. Monsr: / Monsr. Franklin, / a Passy.
Notation: Vaughan Augt. 18. 1782.
